                    IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

 BAILEY REYNOLDS and HELEN        )
 MARTINEZ on behalf of themselves and
                                  )
 all others similarly situated,   )
                                  )
                Plaintiffs,       )
                                  )
            v.                    )                              1:18-CV-423
                                  )
 FIDELITY INVESTMENTS             )
 INSTITUTIONAL OPERATIONS         )
 COMPANY, INC., FMR LLC, FIDELITY )
 BROKERAGE SERVICES LLC,          )
 FIDELITY WORKPLACE INVESTING     )
 LLC, and VERITUDE LLC,           )
                                  )
                Defendants.       )

                                          ORDER

       Plaintiffs Bailey Reynolds and Helen Martinez and Defendants Fidelity Investments

Institutional Operations Company, Inc., FMR LLC, Fidelity Brokerage Services LLC,

Fidelity Workplace Investing LLC, and Veritude LLC have entered into a Revised

Settlement Agreement of Class and Collective Action and Release of Claims, Doc. 64-1,

which is intended to resolve claims asserted in this action by the plaintiffs. The parties

ask the Court to grant preliminary approval to the settlement agreement, to order

provisional certification for two Rule 23 settlement classes and the FLSA collective

action, to appoint plaintiffs’ counsel as class counsel, to approve RG2 as the settlement’s

administrator, and to approve the proposed notice of settlement. Doc. 52.

       The Court has reviewed the motion and materials in support, the original and

revised settlement agreements, and the supplemental materials, and it conducted a




     Case 1:18-cv-00423-CCE-LPA Document 65 Filed 04/10/19 Page 1 of 19
telephone conference with counsel on March 29, 2019, to clarify certain points. The

supplemental filings and revised agreement adequately address the Court’s initial

concerns. The Court will therefore grant the motion for preliminary settlement,

provisional certification, appointment of class counsel and the settlement administrator,

and proposed notice.

       For the reasons that follow, the motion for preliminary approval, provisional

certification of the settlement classes and collective action, appointment of class counsel,

approval of the settlement administrator, and approval of plaintiffs’ notice of settlement,

Doc. 52, is GRANTED with modifications to the proposed notice and settlement website

as set forth below. The Court FINDS and ORDERS that:

       1.     Capitalized terms used in this Order have the meanings assigned to them

in the Revised Settlement Agreement and this Order.

       2.     The Court has jurisdiction over the subject matter of this action, including

the claims asserted, Plaintiffs, the members of the proposed FLSA Collective

(“Settlement Collective Action”) and proposed Rule 23 Settlement Classes (“Settlement

Classes”), Defendants, and the implementation and administration of the Revised

Settlement Agreement.

The proposed settlement agreement

       3.     The Court finds that the proposed settlement is within the range of possible

approval as a fair, reasonable, and adequate settlement of claims, and that there is

probable cause to notify the classes of the proposed settlement. See Fed. R. Civ. P.

23(e)(2); Sharp Farms v. Speaks, 917 F.3d 276, 299 (4th Cir. 2019); Horton v. Merrill
                                             2



     Case 1:18-cv-00423-CCE-LPA Document 65 Filed 04/10/19 Page 2 of 19
Lynch, Pierce, Fenner & Smith, Inc., 855 F. Supp. 825, 827 (E.D.N.C. 1994).

Specifically, the Court finds that:

              a. The proposed settlement was negotiated at arm’s length;

              b. The consideration provided to class members is sufficient; and

              c. The parties have provided the Court with information sufficient to

                  enable it to determine whether to give notice of the proposal to the

                  class. See Fed. R. Civ. P. 23(e)(1)(A).

         4.   The Court also finds that the settlement appears to be a fair and reasonable

resolution of a bona fide dispute over FLSA provisions. See Duprey v. Scotts Co. LLC,

30 F. Supp. 3d 404, 407–08 (D. Md. 2014).

         5.   Accordingly, the Court will grant preliminary approval to the Revised

Settlement Agreement, Doc. 64-1.

Provision class certification and appointment of class counsel

         6.   The Court finds that the putative FLSA collective action, as defined in the

Revised Settlement Agreement, Doc. 64-1 at p. 10 ¶ 25, includes members who are

similarly situated to the Named Plaintiffs. See 29 U.S.C. § 216(b); Hall v. Higher One

Machines, Inc., No. 5-15-CV-670-F, 2016 WL 5416582, at *4 (E.D.N.C. Sept. 26,

2016).

         7.   Accordingly, the Court hereby conditionally certifies the following

Settlement Collective Action pursuant to 29 U.S.C. § 216(b) of the FLSA, for settlement

purposes only, in accordance with the terms of the Revised Settlement Agreement:



                                             3



     Case 1:18-cv-00423-CCE-LPA Document 65 Filed 04/10/19 Page 3 of 19
        all non-exempt employees of Fidelity Workplace Investing LLC, Fidelity
        Investments Institutional Operations Company, Inc., FMR LLC, Fidelity
        Brokerage Services LLC or Veritude LLC who (1) worked at least 40
        hours in one full workweek between August 7, 2015 and December 31,
        2018, (2) for the Workplace Investing Business Group, (3) primarily
        interacting telephonically or on-line with customers, and (4) utilizing the
        Aspect or Genesys phone systems.

       8.     The Court finds that Named Plaintiff Bailey Reynolds is a member of the

proposed North Carolina Rule 23 class, the “NCHWA Class,” Doc. 64-1 at pp. 9–10

¶ 24(a), and that the members of this proposed class are readily identifiable and

ascertainable. See Fed. R. Civ. P. 23(a); EQT Prod. Co. v. Adair, 764 F.3d 347, 358

(4th Cir. 2014).

       9.     The Court finds that the proposed “NCWHA class,” qualifies as a class

under Rule 23(b)(3) of the Federal Rules of Civil Procedure as its members have

common questions of law and fact that predominate over any questions affecting only

individual members and the class is superior to other available methods for fairly and

efficiently adjudicating the controversy. This class also satisfies the numerosity,

commonality, typicality, and adequacy requirements of Rule 23(a).

       10.    The Court finds that Named Plaintiff Helen Martinez is a member of the

proposed New Mexico Rule 23 class, the “NMHWA Class,” Doc. 64-1 at p. 10 ¶ 24(b),

and that the members of this proposed class are readily identifiable and ascertainable.

See Fed. R. Civ. P. 23(a); EQT Prod. Co., 764 F.3d at 358.

       11.    The Court finds that the proposed “NMWHA class” qualifies as a class

under Rule 23(b)(3) of the Federal Rules of Civil Procedure as its members have

common questions of law and fact that predominate over any questions affecting only
                                             4



     Case 1:18-cv-00423-CCE-LPA Document 65 Filed 04/10/19 Page 4 of 19
individual members and the class is superior to other available methods for fairly and

efficiently adjudicating the controversy. This class also satisfies the numerosity,

commonality, typicality, and adequacy requirements of Rule 23(a).

       12.    The Court has reviewed the Revised Settlement Agreement as a fiduciary

of the class members and has found no indication of collusive conduct between the

parties; the provision in the release of claims that explicitly allows class members to still

recover damages in the parallel matter Morris v. Fidelity Inv., No. 3:17-cv-06027 (N.D.

Cal. Oct. 20, 2017), see Doc. 64-1 at 36–37, indicates that this settlement of claims will

not adversely impact class members who are also class members in this parallel matter.

Sharp Farms v. Speaks, 917 F.3d 276, 302 (4th Cir. 2019).

       13.    Accordingly, the Court hereby conditionally certifies the following

Settlement Classes pursuant to Rule 23 for settlement purposes only in accordance with

the terms of the Revised Settlement Agreement:

              a. “NCHWA Class,” which corresponds to Plaintiffs’ NCWHA Rule 23

                 class claims, means all non-exempt employees of Fidelity Workplace

                 Investing LLC, Fidelity Investments Institutional Operations Company,

                 Inc., FMR LLC, Fidelity Brokerage Services LLC, or Veritude LLC

                 who (1) worked in the Durham, North Carolina call center between

                 May 17, 2016 and December 31, 2018, (2) for the Workplace Investing

                 Business Group, (3) primarily interacting telephonically or on-line with

                 customers, and (b) utilizing the Aspect or Genesys phone systems; and



                                              5



     Case 1:18-cv-00423-CCE-LPA Document 65 Filed 04/10/19 Page 5 of 19
              b. “NMWHA Class,” which corresponds to Plaintiffs’ NMWHA Rule 23

                 class claims, means all non-exempt employees of Fidelity Workplace

                 Investing LLC, Fidelity Investments Institutional Operations Company,

                 Inc., FMR LLC., Fidelity Brokerage Services LLC, or Veritude LLC

                 who (1) worked at least 40 hours in one full workweek in the

                 Albuquerque, New Mexico call center between May 17, 2016 and

                 December 31, 2018, (2) for the Workplace Investing Business Group,

                 (3) primarily interacting telephonically or on-line with customers, and

                 (4) utilizing the Aspect or Genesys phone systems.

       6.     For the purpose of settlement only, the Court further finds that Plaintiffs’

Counsel are adequate to serve as Class Counsel and conditionally appoints Gilda A.

Hernandez of the Law Offices of Gilda A. Hernandez, PLLC, and Christine E. Webber of

Cohen Milstein Sellers & Toll, PLLC, as Class Counsel for the Settlement Classes.

Any member of the Settlement Classes who does not exclude himself from the settlement

class may, but need not, enter an appearance through his or her own attorney. Settlement

Class members who do not exclude themselves from the settlement and who do not enter

an appearance through their own attorneys will be represented by Class Counsel.

       14.    For the purposes of settlement only, the Court further finds that named

Plaintiffs Bailey Reynolds and Helen Martinez are adequate Class Representatives.

Notice to Settlement Classes, Opt-In Procedure, and Appointment of Settlement
Administrator




                                             6



     Case 1:18-cv-00423-CCE-LPA Document 65 Filed 04/10/19 Page 6 of 19
       15.    The Court approves as to form and content the Notice, Doc. 64-2, with the

following modification:

              a. Under the section “How Will Lawyers Be Paid,” Doc. 64-2 at 5, the

                 notice shall be revised to reflect that plaintiffs’ attorneys have already

                 filed their motions for attorney’s fees and costs.

       16.    The Court also approves the Reminder Postcard, Doc. 53-1 at 60–61, and

Claim Form, Doc. 53-1 at 57–58.

       17.    The Court further approves the proposed manner and forms of sending

Notice to members of the Putative Settlement Classes set forth in § IV of the Revised

Settlement Agreement, and the provisions thereof are hereby incorporated into this Order

so that upon entry of this Order, the Parties are directed to ensure that the Notice is

disseminated according to the terms of § IV(A)(2) of the Revised Settlement

Agreement.

       18.    Members of the Settlement Classes and Collective Action are authorized

to receive a settlement payment only if they timely submit a signed Claim Form to the

Settlement Administrator via U.S. Mail, fax, or email so that it is postmarked, if sent by

U.S. Mail, or received, if sent by fax or email, on or before the date seventy-five (75)

calendar days after the date on which the Settlement Administrator first mails the Notice

and Claim Form to the members of the Settlement Classes and Settlement Collective

Action, in accordance with the terms of the Revised Settlement Agreement. All

members of the Settlement Classes and Settlement Collective Action who fail to comply

with these requirements shall be forever barred from receiving any settlement payment
                                             7



     Case 1:18-cv-00423-CCE-LPA Document 65 Filed 04/10/19 Page 7 of 19
pursuant to the Settlement set forth in the Revised Settlement Agreement. The Claim

Form shall qualify as the Consent to Join the FLSA collective action for those

individuals who qualify to join the FLSA collective action but who are not members of

the Settlement Classes.

       19.    Before the Final Approval Hearing, the Settlement Administrator shall

serve and file a sworn statement attesting to compliance with the Revised Settlement

Agreement.

Requests for Exclusion from the Rule 23 Settlement Classes

       20.    Members of the Putative Rule 23 Settlement Classes may request

exclusion from the Rule 23 Settlement Classes and the Settlement. All written requests

by members of the Settlement Classes to exclude themselves from the Settlement must

be returned by First-Class U.S. Mail to the Settlement Administrator so that it is

postmarked no later than seventy-five (75) calendar days after the date on which the

Settlement Administrator first mails the Notice and Claim Form to the members of the

Putative Settlement Classes. A written request seeking exclusion must expressly state

that the class member wishes to be excluded from the Settlement. The request should

state at the top of the letter “Request for Exclusion from Settlement in Reynolds, et al. v.

Fidelity Investments Institutional Operations Company, Inc., et al., No. 1:18-CV-423-

CCE-LPA,” and should include the name, address, telephone number, and signature of

the individual requesting exclusion from the Settlement.

       21.    If the Settlement receives final approval, any member of the Settlement

Classes who did not properly and timely request exclusion shall be bound by all the terms
                                             8



     Case 1:18-cv-00423-CCE-LPA Document 65 Filed 04/10/19 Page 8 of 19
and provisions of the Revised Settlement Agreement, the final approval order, the final

judgment, and the releases set forth therein, and will be deemed to have waived all

objections and opposition to the fairness, reasonableness, and adequacy of the

Settlement, whether or not such person objected to the Settlement and whether or not such

person made a claim upon, or participated in, the Settlement. All members of the

Settlement Classes who do not timely and validly request to be excluded would be

enjoined from proceeding against the Defendants for the claims made in the Complaint.

       22.    All members of the Settlement Classes who submit valid and timely

notices of their intent to be excluded from the Settlement Classes: (i) shall not have any

rights under the Revised Settlement Agreement; (ii) shall not be entitled to receive a

settlement payment; and (iii) shall not be bound by the Revised Settlement Agreement,

any final approval order, or the final judgment.

Objections to the Settlement

       23.    Consistent with the Revised Settlement Agreement, members of the

Settlement Classes who have not requested exclusion and wish to object to the

settlement must file a written objection with the U.S. District Court for the Middle

District of North Carolina setting forth the nature of his or her objection, and the

arguments supporting the objection, and serve copies of the objection to Class Counsel

and Defense Counsel. Any objections must be filed and served no later than seventy-

five (75) calendar days after the date on which the Settlement Administrator first mails

the Notice and Claim Form to the members of the Putative Settlement Classes. To the

extent that any objection is filed in advance of the Final Approval Hearing, the Parties
                                             9



     Case 1:18-cv-00423-CCE-LPA Document 65 Filed 04/10/19 Page 9 of 19
may file a written response to the objection as time permits. Unless otherwise permitted

by the Court, objecting Settlement Class Members shall not be entitled to speak at the

hearing on the Final Approval Date unless they have timely filed and served a written

objection. Any Settlement Class Member who has properly and timely submitted

objections may appear at the Final Approval Date hearing, either in person or through a

lawyer retained at their own expense. Any Settlement Class Members who fail to file

and serve a timely written objection shall be deemed to have waived any objection and

shall be foreclosed from objecting to this Settlement.

Approval and Appointment of Settlement Administrator

      24.      The Court approves and appoints RG2 Claims Administration LLC

(“RG2”) to serve as the neutral, third-party Settlement Administrator in accordance with

the terms of the Revised Settlement Agreement and this Order. The Court HEREBY

ORDERS and AUTHORIZES RG2 to perform the following administrative duties:

      25.      Notice. First, the Court ORDERS RG2 to issue the approved Notice (as

modified by this Order), Claim Form, and postage pre-paid return envelope to all

members of the Settlement Classes and Settlement Collective Action, as defined above.

To that end, RG2 shall:

            a. Accept receipt of information regarding the Named and Opt-In Plaintiffs

               and members of the Settlement Classes and Settlement Collective Action

               (as described in § IV(A)(1) of the Revised Settlement Agreement) and

               shall keep that information confidential in accordance with the terms of §

               IV(A)(1) of the Revised Settlement Agreement;
                                            10



     Case 1:18-cv-00423-CCE-LPA Document 65 Filed 04/10/19 Page 10 of 19
            b. Update the provided addresses for all members of the Settlement Classes

               and Settlement Collective Action using the National Change of Address

               database in accordance with the terms of § IV(A)(1) of the Revised

               Settlement Agreement;

            c. Ensure the total cost is consistent with RG2’s quoted cost for services and

               expenses in connection with the administration of the settlement prior to

               the mailing of the Settlement Notice, in accordance with the terms of

               § IV(D)(5) of the Revised Settlement Agreement;

            d. Calculate the amount of the individual Settlement Payments in accordance

               with the terms of § III(C)(1)–(2) of the Revised Settlement Agreement;

            e. Prepare, format, print, and disseminate by First-Class U.S. Mail the Notice

               (as modified by this Order) and Claim Form approved by the Court,

               together with a pre-addressed, postage-paid return envelope, and follow-up

               on any undeliverable Notices and Claim Forms with a skip trace in

               accordance with the terms of § IV(A)(2) of the Revised Settlement

               Agreement; and

            f. Resend the approved Notice and Claim Form where appropriate in

               accordance with the terms of § IV(A)(2) of the Revised Settlement

               Agreement.

      26.      Settlement website. In addition to mailing the Notice of Settlement, the

Settlement Administrator shall maintain a password protected website from the date that



                                             11



    Case 1:18-cv-00423-CCE-LPA Document 65 Filed 04/10/19 Page 11 of 19
the Notice of Settlement is mailed until at least 75 calendar days following the date of

the final fairness hearing. This website shall:

               a. provide a brief summary of who is to receive the Notice of Settlement

                  and the purpose of the Notice of Settlement;

               b. provide members of the Settlement Classes and Settlement Collective

                  Action with access to downloadable copies of the Notice of Settlement,

                  Doc. 64-2 (as modified by this Order), Revised Settlement Agreement,

                  Doc. 64-1, and the required claim form, Doc. 53-1 at 57–58, they are

                  required to submit to receive a Settlement Payment;

               c. provide copies of all substantive pleadings in this matter, including the

                  Second Amended Complaint, Doc. 62, filings relevant to settlement

                  approval, attorney’s fees and costs, and service awards, Docs. 52 – 59,

                  and supplemental briefing. Doc. 64.

               d. provide a mechanism for members of the Settlement Classes and

                  Settlement Collective Action to submit their required claim form with

                  an electronic signature;

               e. provide answers to “frequently asked questions” using language agreed

                  to between the parties; and

               f. contact information for the Settlement Administrator.

       27.     The parties shall agree as to the URL for the Settlement Administrator’s

website, as well as the specific language and formatting of that website, before it is

operational.
                                             12



     Case 1:18-cv-00423-CCE-LPA Document 65 Filed 04/10/19 Page 12 of 19
      28.      Reminder notice. Thirty-Seven (37) days after the initial mailing of the

Notice and Claim Form, send by First Class Mail the short “Reminder Notice” postcard

approved by the Court to all members of the Settlement Classes or Settlement Collective

Action who have not yet submitted a Claim Form in accordance with the terms of

§ IV(A)(2) of the Revised Settlement Agreement. The Settlement Administrator may

provide replacement copies of the Notice of Settlement and claim form to members of

the Settlement Classes and Settlement Collective Action via the website discussed in

paragraphs 26 and 27 above, or by mail if requested by a member of the Settlement

Class or Settlement Collective Action.

      29.      Collection of forms and requests for exclusion. The Court FURTHER

ORDERS RG2 to collect the Court-approved Claim Forms returned by members of the

Settlement Classes and Settlement Collective Action, as well as to collect written

requests for exclusion by members of the Rule 23 Settlement Classes. As part of these

tasks, RG2 shall:

      a. Establish and maintain a P.O. Box, e-mail account, and fax number for receipt

            of Court-approved Claim Forms, as well as requests for exclusion and other

            communications from the members of the Putative Settlement Classes;

      b. Follow up to obtain signed Claim Forms if any are submitted lacking the

            necessary signature in accordance with the terms of § IV(A)(3) of the Revised

            Settlement Agreement; and

      c. Contact any members of the Putative Rule 23 Settlement Class who timely

            and properly submit both (i) a written request for exclusion, and (ii) a Claim
                                             13



    Case 1:18-cv-00423-CCE-LPA Document 65 Filed 04/10/19 Page 13 of 19
             Form, or objections to the proposed settlement, to inform such individuals that

             they cannot both request exclusion from the Settlement and submit a Claim

             Form and/or object to the settlement and ask such individuals which option

             they wish to pursue.

       30.      Reporting. RG2 is HEREBY ORDERED to regularly report to the

Parties, in written form, the substance of the work it performs in this matter pursuant to

this Order and the Revised Settlement Agreement in accordance with the terms of

§ IV(D)(5) of the Revised Settlement Agreement. This shall include informing the

Parties of the dates RG2 mails the Notice to members of the Putative Settlement Classes,

the number of claim forms, and objections or exclusion requests received.

       31.      The Settlement Administrator shall provide to counsel for both parties,

within 100 days of the mailing of the Notice of Settlement a declaration from an

appropriate agent or agents working for it, stating under penalty of perjury: (a) the

names and addresses of all individuals to whom the Settlement Administrator mailed

notice of the proposed settlement; (b) whether each such individual was an Opt-in

Plaintiff, member of the Settlement Collective Action, or member of a Settlement Class;

(c) whether each such individual timely and properly submitted the required form to

receive a Settlement Payment and, if so, the amount of that payment; and (e) the identity

of all individuals who validly and timely requested exclusion from the settlement.

       32.      To allow the Parties and the Court to evaluate the work performed by RG2

in this matter, RG2 is also ORDERED to maintain records of all activities associated

with its settlement administration duties pursuant to this Order and the Revised
                                              14



     Case 1:18-cv-00423-CCE-LPA Document 65 Filed 04/10/19 Page 14 of 19
Settlement Agreement, including: (i) records reflecting the dates of all mailings to

members of the Settlement Classes or Settlement Collective Action; (ii) records

reflecting the dates of all materials and inquiries received in connection with the

proposed settlement (whether by U.S. Mail, fax, text, e-mail, or telephone); (iii) the

original mailing envelope for any returned Notice, any claim forms received, any written

requests for exclusion, or any other correspondence received from members of the

Settlement Classes, Settlement Collective Action, or Authorized Claimants; (iv) logs or

date-stamped copies showing the dates and times of receipt of claim forms received by

fax; (v) the original copies of any U.S. mail, text or email communications with any

members of the Settlement Classes, Settlement Collective Action, or Authorized

Claimants.

       33.    Miscellaneous duties. The Court ORDERS that from the mailing of the

Notice, through one-hundred ninety (190) days following the final distribution of funds

from the QSF to Authorized Claimants, RG2 shall establish and maintain a toll-free

telephone number for inquiries from members of the Settlement Classes, Settlement

Collective Action, or Authorized Claimant regarding the notice and distribution process.

       34.    The Court FURTHER ORDERS that counsel for all Parties have the

right to review and approve any documents to be mailed by RG2 or posted by RG2 on

the website in connection with the proposed settlement prior to their mailing or posting,

and RG2 may not mail or post any such documents without first receiving written

approval from counsel for the Parties or direction from the Court to send such

documents.
                                            15



     Case 1:18-cv-00423-CCE-LPA Document 65 Filed 04/10/19 Page 15 of 19
       35.    RG2 is FURTHER ORDERED to take reasonable steps to protect the

disclosure of any and all personal information concerning members of the Settlement

Classes or Settlement Collective Action provided to RG2 by counsel for the Parties,

including but not limited to members of the Settlement Classes or Settlement Collective

Action personal information provided pursuant to § IV(A)(1) of the Revised Settlement

Agreement. This includes maintaining reasonable administrative, physical, and

technical controls in order to avoid public disclosure of any such information and to

protect the confidentiality, security, integrity, and availability of such personal data in

accordance with the terms of § IV(A)(1) of the Revised Settlement Agreement.

       36.    Finally, RG2 is ORDERED to perform whatever additional tasks that are

agreed to by all Parties, and which are reasonably necessary to effectuate the issuance of

the Court-authorized Notice, to collect and track the Claim Forms submitted by

Authorized Claimants, and requests for exclusion from those Settlement Class members

who wish to exclude themselves from the proposed settlement, and, if it is later granted

final approval, to distribute funds associated with the settlement in accordance with the

terms of the Revised Settlement Agreement.

The Final Approval Hearing

       37.    Pursuant to Rule 23(e) of the Federal Rules of Civil Procedure, the Court

will hold a hearing to determine whether the Revised Settlement Agreement and its

terms are fair, reasonable and in the best interests of the members of the Settlement

Classes, and whether a final judgment as to Plaintiffs’ claims as provided in the Revised



                                              16



     Case 1:18-cv-00423-CCE-LPA Document 65 Filed 04/10/19 Page 16 of 19
Settlement Agreement should be entered granting final approval of the Settlement (the

“Final Approval Hearing”).

       38.    At the Final Approval Hearing, the Court shall also determine whether,

and in what amount, attorney’s fees, costs, and expenses should be awarded to Class

Counsel, and whether, and in what amount, service awards should be made to Plaintiffs.

       39.    The Final Approval Hearing is hereby scheduled to be held before this

Court on the 21st day of August, 2019, at 9:30 A.M. in Courtroom 3 of the United States

District Court, 324 W. Market St., Greensboro, NC 27401.

       40.    The date and time of the Final Approval Hearing shall be set forth in the

Notice, but the Final Approval Hearing shall be subject to adjournment by the Court

without further notice to the members of the Settlement Classes Settlement Collective

Action, or Authorized Claimants other than that which may be posted by the Court.

       41.    Only members of the Settlement Classes who have filed and served timely

notices of objection in accordance with the terms of § IV(A)(3) of the Revised

Settlement Agreement and this Order shall be entitled to be heard at the Final Approval

Hearing. Any member of the Settlement Classes who does not timely file and serve an

objection in writing to the Settlement Administrator, within 75 calendar days after the

mailing date of the Notice of Settlement, prior to entry of Final Judgment, or to Class

Counsel’s application for fees, costs, and expenses or to service awards, in accordance

with the procedure set forth in the Notice and mandated in this Order, shall be deemed to

have waived any such objection by appeal, collateral attack, or otherwise.

Other Provisions
                                            17



     Case 1:18-cv-00423-CCE-LPA Document 65 Filed 04/10/19 Page 17 of 19
       42.    Each and every time period and provision of the Revised Settlement

Agreement shall be deemed incorporated herein as if expressly set forth and shall have

the full force and effect of an Order of this Court.

       43.    The costs of settlement administration shall be paid as set forth in

§ IV(D)(5) of the Revised Settlement Agreement.

       44.    Certification of the Settlement Classes and Settlement Collective Action is

a conditional certification for settlement purposes only. If the Revised Settlement

Agreement is terminated pursuant to the terms of the Revised Settlement Agreement, or

this Court does not grant final approval of the Revised Settlement Agreement, or the

Settlement is not consummated or fails to become effective for any reason whatsoever,

the conditional certification of the Settlement Classes and Settlement Collective Action

shall automatically be cancelled and shall be void, any collective or class actions

certified solely for purposes of the Settlement shall be decertified pursuant to the terms

of § IV(E)(3) of the Revised Settlement Agreement, and the Defendants shall have

reserved all of their rights to challenge the propriety of collective action certification or

class action certification for any purpose, including the opposition to any and all class or

collective certification motions in this action, to contest the adequacy of any Plaintiffs as

representatives of the Settlement Classes, and to contest the adequacy of Plaintiffs’

counsel as adequate Class Counsel.




                                              18



     Case 1:18-cv-00423-CCE-LPA Document 65 Filed 04/10/19 Page 18 of 19
      45.    Plaintiffs reserve all of their rights, including the right to continue with the

litigation as set forth in the Revised Settlement Agreement, should the Revised

Settlement Agreement not be finally approved.

      SO ORDERED this 10th day of April, 2019.




                                              UNITED STATES DISTRICT JUDGE




                                             19



    Case 1:18-cv-00423-CCE-LPA Document 65 Filed 04/10/19 Page 19 of 19
